Dismissed and Memorandum Opinion filed September 13, 2011.
 
In The
 
Fourteenth Court of
Appeals
___________________
 
NO. 14-11-00531-CR
___________________
 
Todd Altschul, Appellant
 
V.
 
The State of Texas, Appellee

 

 
On
Appeal from the 23rd District Court
Brazoria County,
Texas

Trial Court Cause No. 23,557-Q
 

 
 
MEMORANDUM OPINION
            Appellant brings this appeal from the trial court’s
order signed June 8, 2011, denying his petition for writ of habeas corpus.  The
State contends appellant must seek relief from the Texas Court of Criminal
Appeals by filing a writ pursuant to article 11.07.  See Tex. Code Crim.
Proc. Ann. art. 11.07. (West 2005).  Appellant contends this is not an 11.07
proceeding.  In his reply brief, appellant requests that if he has no right of
appeal we construe his appeal as a petition for writ of mandamus.  
According to appellant’s
application, on May 21, 1992, he was convicted of the offense of possession of
a deadly weapon in a penal institution and sentenced to confinement for fifteen
years in the Texas Department of Criminal Justice.  Appellant claims that his fifteen-year
sentence was improperly enhanced.  This constitutes a challenge to his final felony
conviction.  
The Texas Court of
Criminal Appeals is “the only court with jurisdiction in final post-conviction
felony proceedings.”  Ater v. Eighth Court of Appeals, 802 S.W.2d 241,
243 (Tex. 1991).  See also Tex. Code Crim. Proc. Ann. art. 11.07; Board
of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist.,
910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (holding that article 11.07 provides
the exclusive means to challenge a final felony conviction).  Accordingly, we
lack jurisdiction over this attempted appeal.  Likewise, even if we construed
this appeal as a petition for writ of mandamus, we have no jurisdiction. 
Accordingly, the appeal
is ordered dismissed. 
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices
Frost, Seymore, and Jamison.
Do
Not Publish — Tex. R. App. P. 47.2(b).